Citation Nr: 0914328	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  03-19 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a head injury with 
a secondary nervous disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for personality 
disorder, claimed as bipolar manic depressive disorder with 
hypomania.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for compound contusion 
of the spinal column.


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The appellant had active service from August 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant's May 2003 substantive 
appeal included a request for a Travel Board hearing.  The RO 
scheduled the appellant for a hearing in September 2005.  
However, the appellant was incarcerated and therefore unable 
to attend a Board hearing.  He did not request that the 
hearing be rescheduled. 

In January 2006, this matter was remanded by the Board for 
additional development.


FINDINGS OF FACT

1.  In an August 1987 rating decision, the RO denied the 
appellant's service connection claim for a head injury with a 
secondary nervous condition.  The appellant did not appeal 
that decision, and it became final.

2.  In a December 1994 rating decision, the RO denied 
reopening the appellant's service connection claim for a 
personality disorder, claimed as manic depressive, for lack 
of receipt of new and material evidence and denied service 
connection for a compound contusion of the spinal column.  
The appellant did not appeal that decision, and it became 
final.

3.  Evidence received since the August 1987 rating decision, 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the service connection claim for a head injury, 
and therefore does not raise a reasonable possibility of 
substantiating the claim.

4.  Evidence received since the December 1994 rating 
decision, itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the service connection claim for personality 
disorder, claimed as bipolar manic depressive disorder, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

5.  Evidence received since the December 1994 rating 
decision, itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the service connection claim for a compound 
contusion of the spinal column, and therefore does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision, which denied the 
appellant's claim for service connection for a head injury, 
is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  The December 1994 rating decision, which denied reopening 
the appellant's claim for service connection for a 
personality disorder and denied service connection for a 
spine disability, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007).

3.  New and material evidence has not been received since the 
RO's August 1987 rating decision; thus, the service 
connection claim for a head injury is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156 (2008).

4.  New and material evidence has not been received since the 
RO's December 1994 rating decision; thus, the service 
connection claim for personality disorder, claimed as bipolar 
manic depressive disorder, is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 
(2008).

5.  New and material evidence has not been received since the 
RO's December 1994 rating decision; thus, the service 
connection claim for a compound contusion of the spinal 
column is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim that has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In this regard, it is important to note that service 
connection may not be granted for a personality disorder.  38 
C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim that has 
been previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 
5108, 7105.  If the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

In an August 1987 determination, the RO denied service 
connection for a head injury with resultant nervous condition 
because the service treatment records failed to show 
complaint, treatment, or diagnosis of a head injury while in 
service.  The appellant did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105(c) (West Supp. 2007); 38 
C.F.R. §§ 3.160(d), 20.302(a) (2008).

In a December 1994 rating decision, the RO found that new and 
material evidence adequate to reopen the appellant's service-
connection claim for personality disorder, claimed as manic 
depressive, had not been submitted.  The RO also denied 
service connection for compound contusion of the spinal 
column as there was no record of a spine disability that was 
chronic and subject to service connection in the evidence 
available for review.  The appellant did not appeal the 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008).

Regarding the head injury, evidence received from August 1987 
includes the appellant's statements; letters from Dr. R.G.K., 
M.D., P.A.; VA outpatient treatment records; copies of 
service treatment records; court ordered exam reports from 
Dr. J.A.D., dated March 1999 and from Dr. E.M.G., M.D., dated 
February 1999; records from Polk Correctional Institution; 
records from Lakeside Alternatives; Social Security 
Administration Records; records from the Florida Department 
of Corrections; records from North Florida Reception and 
Medical Center; treatment records from Union Correctional 
Institution; and a letter from Florida State Hospital in 
Chattahoochee, Florida.

Regarding the psychological disorder and spine disorder, 
evidence received from December 1994 includes VA outpatient 
treatment records; copies of service treatment records; court 
ordered exam reports from Dr. J.A.D., dated March 1999 and 
from Dr. E.M.G., M.D., dated February 1999; records from Polk 
Correctional Institution; records from Lakeside Alternatives; 
Social Security Administration Records; records from the 
Florida Department of Corrections; records from North Florida 
Reception and Medical Center; treatment records from Union 
Correctional Institution; and a letter from Florida State 
Hospital in Chattahoochee, Florida.

With regard to the head injury, none of the newly submitted 
evidence shows that the appellant was diagnosed with or 
treated for a head injury in service.  The evidence does not 
contain medical evidence of a current head injury.  
Accordingly, the Board finds that the newly submitted 
evidence is not material to the claim; therefore, the claim 
for service connection for a head injury with a secondary 
nervous disorder cannot be reopened.

For the service connection claim for a personality disorder, 
claimed as bipolar manic depressive disorder with hypomania, 
the newly submitted medical evidence shows that the appellant 
has been diagnosed and treated for the condition for many 
years.  However, the evidence does not include a medical 
opinion or other medical evidence indicating that the 
disability was caused by, incurred in, or aggravated by 
active service many years  ago or, most importantly, indicate 
any connection between service and the disability at issue.  
Consequently, though the records are new, the evidence is not 
new and material for VA purposes as the evidence is 
cumulative and redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  In 
sum, without evidence of a nexus between the disability and 
service, the claim cannot be reopened.

Finally, for the service connection claim for a compound 
contusion of the spinal column, no evidence has been provided 
showing that the appellant was treated for or diagnosed with 
a spine injury in service.  The newly submitted evidence 
shows that the appellant has a spine disability; however, the 
evidence does not include medical opinions or evidence 
linking the spine disability to the appellant's military 
service.  Consequently, though the records are new, the 
evidence is not new and material for VA purposes as the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  In sum, without 
evidence of a nexus between the disability and service, the 
claim cannot be reopened.

While some of the evidence is new, indicating current 
treatment for some of the disabilities at issue, it is 
important for the Veteran to understand that the question of 
whether he has these disabilities is not the most important 
issue before the Board at this time.  The critical question 
is whether any of these disabilities are related to service 
from August 1958 to June 1960, providing some basis to find 
that the evidence is material to the claims. 

The Board has reviewed the Veteran's written statements 
regarding the problems he has had in this case and the 
problems he has had pursuing his claim while incarcerated.  
It is for this reason that the Board remanded the case in an 
effort to obtain records pertinent to his claims.  However, 
it is important to note that none of these records indicate a 
connection between his current problems and service nearly 50 
years ago and more records of treatment in the 1980's or 
1990's, even if they existed, would not provide a basis to 
grant claims based on the theory that the problems began in 
the late 1950's.  The Board has reviewed six claims files 
worth of documents, none of which indicate a connection 
between the current problems and service. 

As the appellant has failed to provide both new and material 
evidence pertaining to his claims for service connection for 
a head injury with a secondary nervous disorder; a 
personality disorder, claimed as bipolar manic depressive 
disorder with hypomania; and a compound contusion of the 
spinal column; therefore, the claims are not reopened.  38 
U.S.C.A. § 5108.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied in part, by way 
of a letter sent to the appellant in May 2001 that addressed 
the four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate his claims for 
service connection and of the appellant's and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the RO.

The May 2001 letter did not inform the appellant that he must 
submit new and material evidence to reopen his claims for 
entitlement to service connection for a psychological 
disability, head injury, or spine disability.  However, 
subsequent to the initial RO decision, an April 2003 and 
February 2006 letter informed the appellant that he must 
submit new and material evidence to reopen his claims and 
provided him with the proper definition of new and material 
evidence.  The April 2003 letter informed the appellant that 
the new and material evidence must show that each disability 
was incurred in service.  A January 2005 letter included a 
separate listing of the requirements to substantiate the 
underlying claims, that is, claims for service connection.  
Lacking in these notice letters was a statement of the 
reasons for the previous denials of these claims.  Although 
failure to inform the appellant of the basis of the last 
final denial of his claims constituted error, not all notice 
errors require a remand for correction.  Rather, only errors 
prejudicial to the appellant require correction.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.

In the instant case, failure to inform the appellant of the 
reasons for the previous denials of his claims for 
entitlement to service connection for a head injury, spine 
injury and psychological disorder was not prejudicial to the 
appellant because a reasonable person would know what was 
needed to reopen the claims from the notice provided.

The February 2006 letter informed the appellant that he must 
submit evidence not previously submitted in order to reopen 
his previously denied claims.  In an April 2003 letter, the 
appellant was informed that he needed to submit new and 
material evidence showing that his disabilities were incurred 
in service.  Finally, in letters dated January 2005 and May 
2001, he was told that to substantiate a service connection 
claim the evidence must show three things: (1) that he had an 
injury or disease that began in service or was made worse by 
his service, or an event in service that caused an injury or 
disease; (2) that he had a current physical or mental 
disability; and (3) that there was a relationship between the 
in-service injury, disease, or event and the current 
disability.

This notice may have been overbroad, but it did encompass 
what evidence was necessary to reopen his claim.  The 
appellant was not merely seeking to reopen these finally 
disallowed claims; he was ultimately seeking a grant of 
service connection for them.  Thus, a reasonable person would 
understand that in order to receive benefits, evidence that 
satisfied both the elements for service connection, as 
specified, as well as evidence not previously submitted, must 
be submitted.  The overbroad nature of the notice provided 
would cause a reasonable person to submit too much evidence, 
i.e. evidence that went not only to those of the three 
elements that were not shown prior to the previous denials, 
but also evidence of those elements, if any, that had already 
been satisfied prior to the previous denials.  Thus, while 
the notice provided may have resulted in the appellant 
submitting unnecessary evidence, the letters put the 
appellant on notice to submit evidence that went to the 
reason for the last final denial, that is, evidence showing 
in-service incurrence of a head injury, spine injury, and 
psychological disorder.

In addition to the VA letters, the appellant had actual 
knowledge of the new and material requirements as he 
mentioned the requirements and his attempts to obtain new and 
material evidence in his statements dated April 2002, May 
2003 and March 2006.

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As noted, the duty to notify and assist was not fully 
satisfied prior to the initial unfavorable decision on the 
claims by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in May 2001, April 2003, January 2005, and 
February 2006 that fully addressed all notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial RO decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in January 2009 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the claims were not reopened, VA 
has no obligation to provide a VA examination.  The RO has 
obtained VA outpatient treatment records, Social Security 
Administration records, various private treatment records, 
and records from correctional facilities.  A detailed review 
of this records indicates that all evidence that could be 
obtained by the VA has been obtained by the VA.  Extensive 
efforts to obtain records have been undertaken, with little 
result regarding the obtaining records that would associate 
the current problems with service nearly 50 years ago. 

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of his claim.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for a head 
injury with a secondary nervous disorder, the claim is 
denied.

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for personality 
disorder, claimed as bipolar manic depressive disorder with 
hypomania, the claim is denied.

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for compound 
contusion of the spinal column, the claim is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


